  Case 16-25604       Doc 55   Filed 10/29/18 Entered 10/29/18 15:36:43                Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:     16-25604
Sarah A Feldman                               )
                                              )                Chapter: 13
                                              )
                                                               Honorable Donald R. Cassling
                                              )
                                              )
               Debtor(s)                      )

                    ORDER MODIFYING THE PLAN POST CONFIRMATION

       THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court
having jurisdiction, with due notice having been given to all parties in interest, the Court orders as
follows:


IT IS SO ORDERED:


   The Debtor's plan is modified post-confirmation by increasing the plan payment to $446 a month
beginning November 2018 until the end of the plan to account for and cure debtor's failure to turnover
her 2017 tax refund to the trustee in the amount of $1,516 and to defer the current default to the end of
the plan and the new plan base is thereby increased to $25,027.




                                                           Enter:


                                                                    Honorable Donald R. Cassling
Dated: October 29, 2018                                             United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Cutler & Associates, Ltd.
 4131 Main Street
 Skokie, IL 60076
 Phone: (847) 673-8600
